 Case: 4:19-cv-02971-SNLJ Doc. #: 25 Filed: 08/06/20 Page: 1 of 1 PageID #: 117


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ROBERT ROSS,                                    )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )           No. 4:19-CV-2971-SNLJ
                                                 )
 CHARLES CARVER and ZACHERY ·                    )
 PHILLIPS,                                       )
                                                 )
                Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the Missouri Attorney General's Office filing of the

last known address for defendant Zachery Phillips. ECF No. 22. Because plaintiff Robert Ross is

proceeding in forma pauper is, the Court will direct the Clerk of Court to effectuate service of

process through the United States Marshal's Office, using the address provided in docket number

22. See Fed. R. Civ. P. 4(c)(3). A copy of the summons and return of summons shall be filed

under seal and ex parte.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall effectuate service of process via

the United States Marshal's Office upon defendant Zachery Phillips in his individual capacity at

the address provided in docket number 22.

       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and ex parte.

       Dated this   J.iJi day of August, 2020.


                                                 STEPHEN N. LIMBAUGH
                                                 UNITED STATES DISTRICT WDGE
